Case 1:13-cr-00687-RMB Document 173 Filed 11/08/19 Page 1 of1

STEPHANIE M. CARVLIN, ESQ.
140 Broadway, Suite 4640
New York, New York 10005

STEPHANIE M. CARVLIN, TELEPHONE: 212-748-1636
ATTORNEY AT LAW 212-858-
E-MAIL: CARVLIN@HOTMAIL.COM

November 8, 2019 MEMO ENDORSED

Honorable Richard M, Berman

 

 

 

United States District Court
USDC SD
Southern District of New York USDC SDNY
500 Pearl Street DOCUMENT
New York, NY 10007 ELECTRONICALLY FILED
Re: United States v. Orti DOC i ' q-
e: nited States v. Ortiz a
tn ww aap me DA! j .
13-cr-687 (RMB); DATE FILED: I ’

 

 

 

 

 

 

 

 

 

 

 

 

Dear Judge Berman:

| write to request a new conference date in this case. As the Court knows,
Mr. Ortiz did not appear on November 6. His Probation Officer, Ms. Gilmore, has
since contacted the shelter where Mr. Ortiz is now living and was informed that
Mr. Ortiz lost his cellphone, which apparent contained his calendar. He had
forgotten the Court date. After consulting, the parties ask that the Court set a
date in the near future. The government and defense are available Monday the
18" of November, Wednesday the 20" and Thursday the 21° of November.

 

Respectfully submitted,

 

 

    

hoy Wie/9 ak 9:00 am.

 

 

cc: AUSA Andrea Griswold (via ECF)
AUSA Margaret Graham {via ECF

 

 

ate. 1/72/19. Keckaneal A. [Seeessnns

ocho Vt Berman, U.S.DJ.

 

 

 
